Exhibit 10.1

GAME SHOW NETWORK, LLC

2150 Colorado Avenue, Santa Monica, California 90404

310/255-6890

FAX: 310/255-6989

As of April 2, 2007

Mr. Steve Lipscomb

c/o Adam Pliska, General Counsel

WPT Enterprises, Inc., Suite #350

5700 Wilshire Boulevard

Los Angeles, California 90036

Re:     WPT

Gentlemen:

The following will confirm the terms of the agreement between Game Show Network,
LLC (“GSN”) and WPT Enterprises, Inc. (“WPT, Inc.”) in connection with
production, delivery and exhibition of the World Poker Tour television episodes
(“Program”).

1.         CONDITION PRECEDENT:  GSN is informed that WPT, Inc. is party to an
agreement with Travel Channel (or a related entity) regarding World Poker Tour
programming (the “Travel Agreement”).  WPT, Inc. does not intend to breach the
Travel Agreement and it represents that entering into this agreement does not
breach the Travel Agreement.  Such representation is a material term to GSN
entering into this agreement.

2.         PROGRAM:  The Program shall consist of a series of two-hour programs
of poker tournaments branded as the “World Poker Tour” (with each “season”
being  twenty-three episodes) held in various locations and shall be
substantially similar in format, production value and all other production
elements to the sample episode of Season 5 of the Program provided to GSN.  For
purpose of clarity, the Program shall not cover non-WPT branded poker
programming (e.g., the Professional Poker Tour).  The production schedule of
each season is currently May – April.  GSN shall have standard network approval
over all material creative elements.  GSN hereby licenses, subject to the terms
hereof, Season 6 (i.e., the season conducted from approximately May 2007 through
April 2008) of the Program.  GSN shall have exclusive, consecutive-dependent
options (the “Subsequent Season Options”) to order Season 7 and Season 8.  Each
of the Subsequent Season Options shall be exercisable no later than sixty (60)
days following GSN’s initial airing of the first episode of the previous season
but no later than March 15 of the applicable year, (the “Option Date”) provided
that WPT, Inc. delivers final cuts of the first four episodes no later than
December 1 of the calendar year in which they are taped and subsequent episodes
are delivered two weeks before their airdates, assuming

1


--------------------------------------------------------------------------------


such airdates occur pursuant to a schedule in which GSN will air the episodes on
a once a week basis beginning January 15 of the year following commencement of
the WPT “season”.  If delivery is later or GSN is contractually prohibited
(because of WPT, Inc. contractual obligations with some third party) from airing
episodes as early as January 15 ( a “Delay”) and as a result GSN does not air
original episodes each week from January 15 through March 15, then the Option
Date shall be extended by the number of weeks GSN’s air schedule was delayed. 
Each Subsequent Season Option hereunder, if exercised in GSN’s sole discretion,
may only be exercised by written notice to WPT, Inc. from GSN’s Business Affairs
Department.

3.         LICENSE FEE:  The license fee (“License Fee”) for the license granted
herein shall be Three Hundred Thousand Dollars ($300,000) per two hour episode
in Season 6, with 5% increases for subsequent seasons, payable upon final
delivery of the Program in conformance with the specifications provided by GSN. 
The following bonus structure shall apply to the License Fee:

If the average rating of the
premiere run of all 23
episodes is greater than:

 

Then the bonus license fee on a per episode
basis is:

 

 

 

.8

 

20K

 

 

 

1

 

25K

 

 

 

1.5

 

35K

 

4          GSN LICENSE PERIOD AND RUNS:  The license period for each season
begins with GSN’s first airing of an episode from that season (provided Season 6
will not commence earlier than January 1, 2008 but WPT, Inc. will endeavor to
get its rights for GSN’s broadcasts to begin as early as that date) but no later
than April 4, 2008.  For Seasons 7 and 8, if exercised, the “no later than” date
shall be March 1 of the calendar year following the year in which production of
the applicable season commences.  GSN may begin promotion of Season 6 episodes
July 1, 2007.  GSN shall have an exclusive license for any English-speaking
versions of the Program  for Season 6 (and if its options are exercised, Seasons
7 and 8)  in the United States and its territories and possessions (“Exclusive
Territory”) and a non-exclusive license for any English-speaking versions of the
Program  in Canada and its territories and possessions and the island
countries/territories of the Caribbean (together with the Exclusive Territory,
referenced to herein as the “Territory”) in the Specified Media.  The Program
shall be the only English-speaking “World Poker Tour” or “WPT” branded poker
tournament programming authorized by or through WPT, Inc. or its affiliated
companies to be distributed in the Specified Media in the Exclusive Territory. 
Notwithstanding the foregoing, during the Term, WPT, Inc. shall be precluded
from organizing or exhibiting on any media “WPT” or “World Poker Tour” branded
tournaments other than those surrounding the tournaments depicted in the
Programs  GSN will have the right to air an unlimited number of runs of each
episode for a period of four years from its initial airing or four years and
nine months from the final delivery date of the episode (whichever is earlier)
(the “License Period”).  During the license period in the Territory, GSN shall
have the right to promote and advertise the Program in any and all media,
including the use of clips from the Program and the WPT and World Poker Tour
names and trademarks and to offer an interactive version of the Program,
provided that such interactive version shall

2


--------------------------------------------------------------------------------


be available only synchronously with its broadcast.  The Program shall be
delivered to GSN free and clear of any liens, encumbrances or other obligations
which would require fees, royalties or payments of any type (other than as
expressly set forth herein) in order for GSN to exercise the rights licensed to
it herein, except with respect to music public performance royalties, subject to
WPT, Inc.’s representation and warranty that any and all music contained in the
Program are either (a) controlled by a performing rights society (e.g., ASCAP,
BMI, SESAC), (b) in the public domain, or (c) controlled by WPT, Inc. to the
extent necessary to permit GSN’s use hereunder.  In the event that GSN has
exercised its options for Seasons 7 and 8, it shall be entitled to the following
consecutive-dependent first right of negotiation and first right of refusal: 
Until ninety (90) days after Season 8’s first day of filming (but no earlier
than August 1, 2009) (the “First Negotiation Date”), GSN shall have the
exclusive right to negotiate a deal for Season 9 and subsequent seasons.  If the
parties do not reach an agreement regarding distributing Season 9 on or before
the First Negotiation Date, then prior to signing a deal for Season 9 and/or any
subsequent season with another telecaster, WPT, Inc. must give GSN fifteen (15)
business days to make an offer matching all material terms of that deal
(separately for Season 9 if requested by GSN) which GSN is capable of matching
based on the specific characteristics of the GSN television service alone at
that time (e.g., if GSN is distributed in 75 million cable homes at that time,
it cannot be a material term that the Program or channel telecasting the Program
be available on 80 million homes, or that two channels telecast the Program,
etc), and if GSN does so, then WPT, Inc. shall accept GSN’s offer.    At such
time as WPT, Inc. and GSN either reach agreement for Season 9, or WPT, Inc. is
permitted to enter into an agreement for Season 9 with a third party, nothing in
this Agreement shall be interpreted to prevent WPT, Inc. from entering an
agreement with a third party regarding seasons subsequent to Season 9.

5.         EXCLUSIVITY/ADDITIONAL LICENSED MEDIA:  Except as otherwise provided
herein, GSN rights under this agreement shall apply solely to the following
authorized channels of distribution:  for television distribution on the GSN
television service specifically excluding exhibition on internet or other
media.  In addition to airing the Program on the GSN television service, GSN
shall have the right in the Specified Media within the Territory to license it
for VOD use to its distributors (the GSN television service and VOD,
collectively the “Specified Media”), with any revenue received from such VOD
licenses being split 50/50 with WPT, Inc. after deduction off the top for any
hard costs incurred by GSN.  During the license period of any licensed episode
GSN shall also have the right to use clips from the Program of up to ten
continuous minutes and no more than 15 minutes from any one episode on its
website.  At any given time, no more than sixty minutes of clips from Program
episodes shall be exhibited on the GSN website and WPT, Inc. will not authorize
any third party websites to exhibit those clips from the Program during the time
that they are available on the GSN website.  During the license period of the
most recent season licensed under this Agreement, GSN shall also be permitted to
make available on its website certain “unseen footage” from the most recent GSN
licensed season of World Poker Tour.  Such footage shall be limited to five (5)
minute clips and shall not exceed forty (40) minutes in the aggregate.  WPT,
Inc. will not authorize any third party websites to exhibit those clips during
the period they are available on the GSN website.

GSN’s license of each Program under this agreement shall be exclusive solely for
English Speaking versions of the Programs in the Exclusive Territory in the
Specified Media during the License Period as against uses of the Program and as
against season one through five of the World Poker Tour (except as seasons one
through five may be telecast on the Travel Channel pursuant to the Travel
Agreement and except for uses of Seasons one through five beginning subsequent
to the

3


--------------------------------------------------------------------------------


date which is eight months after GSN’s last exercised Season’s License Period
expires by any other person or entity (including WPT, Inc.) in all forms of
“television” (including but not limited to free, premium cable, basic or digital
cable vod, svod, ppv, etc.).  Notwithstanding the foregoing, WPT, Inc. will have
the right to license clips of any World Poker Tour episode for broadcast in any
media for promotional purposes so long as clips do not exceed five (5) minutes
each and ten (10) minutes in the aggregate, which limits shall be increased to
ten and fifteen minutes respectively for use in non-poker tournament television
programming exceeding 30 minutes or feature-length motion pictures.

6.         DELIVERY:  WPT, Inc. shall deliver the episodes as reasonably
specified by GSN pursuant to GSN’s standard delivery instructions and standard
and practices requirements.  With respect to player sponsors, GSN approves the
requirements previously utilized by WPT regarding player sponsorship as embodied
in Exhibit “A” hereto.

7.         INSURANCE:  WPT, Inc. shall obtain and maintain all customary
insurance coverage and shall name GSN as an additional insured on the errors and
omissions and general liability policies and on all relevant policies applicable
to the Program.

8.         HOLDBACK:  To the extent it is not otherwise limited by the other
provisions of this agreement, WPT, Inc. will not exploit English-speaking
episodes of the Program in the Territory until three months after their premiere
on GSN, except prior thereto WPT, Inc. may post clips from episodes on its
website or other media not included in the Specified Media (e.g. cell phones),
not to exceed ten continuous minutes or 15 minutes from any one episode.  Where
practicable, at WPT, Inc.’s sole discretion, any such clips shall include a tune
in message for GSN’s airings of the Program.

9.         SPONSORSHIP:  Any advertising with an in-show integration component 
is subject to mutual approval of WPT, Inc. and GSN, it being acknowledged that
branding of the host casinos within the shows shall not be deemed sponsorship,
provided it is substantially similar to the quality and placement specifics of
such branding as occurred in Seasons 1 through 5 of the World Poker Tour.

10.       MARKETING:  GSN agrees to expend at least Three Million Dollars in
marketing costs for  each Season of the Program, with at least half of such
amount constituting “hard” costs.  Episodes of the Program as delivered by WPT
may include up to four mentions of the WPT website, with no more than two being
audio and no more than two being graphic/visual (provided that if the WPT
website offers “games” other than poker, the mentions may not promote such
non-poker games), and will, at GSN’s request, also include an equivalent number
of mentions for the GSN website.  WPT, Inc. will permit GSN reasonable access to
shoot “behind the scenes” footage at WPT tournaments.  The exhibition of any
such footage will be governed by the website and promotion limitations in
Section 5 above.  GSN shall have the right to use this footage in any and all
media for promotional purposes during the Term of this Agreement provided it is
not derogatory toward WPT, Inc. or its affiliates and provided it is not
commercially licensed to third parties (i.e., it may be licensed by GSN on a
gratis basis to promote the Program).  Notwithstanding the foregoing, WPT, Inc.
shall have the right to restrict GSN “behind the scenes” videotaping and/or
exhibition if it believes, at its sole discretion, that the material reveals
proprietary information or material that could harm WPT, Inc., its affiliates or
partners.

4


--------------------------------------------------------------------------------


11.       STANDARD DEAL MEMO RIDER:  This Agreement is subject to the provisions
of GSN’s Standard Deal Memo Rider, which is attached hereto and incorporated
herein by this reference.  If there is a conflict or inconsistency between the
provisions of the Rider and this Agreement, the provisions of this Agreement
shall prevail.

Kindly confirm your acceptance of the foregoing by signing in the spaces
provided below.

Very truly yours,

 

 

 

GAME SHOW NETWORK, LLC

 

 

 

 

 

 

 

By:

 /s/ Michael E. Kohn

 

 

 

Michael E. Kohn

 

 

Sr. Vice President, Business Affairs

 

and General Counsel

 

 

ACCEPTED AND AGREED TO:

 

 

 

WPT, ENTERPRISES, INC.

 

 

 

By:

   /s/ Adam J. Pliska

 

 

     Adam J. Pliska

 

Its:

General Counsel

 

 

5


--------------------------------------------------------------------------------


DEAL MEMO RIDER

Rider to the Agreement between Game Show Network, LLC (“GSN”) and WPT
Productions, Inc. (“Producer”), on the other hand dated as of April 2, 2007.

1.         PUBLICITY:  GSN shall have sole control of publicity for any licensed
Program during its Licensed Period provided WPT, Inc. shall have a non-exclusive
right to publicize the World Poker Tournaments or, with GSN approval, the
Programs, generally provided that such publicity is non-derogatory.  Any
repeated violation of the terms of this paragraph by Producer may be deemed by
GSN to be a default of this Agreement.  Notwithstanding the foregoing, the
Parties acknowledge and agree that WPT, Inc. may provide details related to the
terms of this agreement as reasonably required as a public company.

2.         INTENTIONALLY DELETED.

3.         INTENTIONALLY DELETED.

4.         INTENTIONALLY DELETED

5.         WARRANTIES:  Producer represents and warrants that:

(a)   Producer is free to enter into and fully perform under this Agreement;

(b)  If, per the terms of the Agreement to which this Rider is attached,
Producer is to write or otherwise create material (“Material”) to be utilized
thereunder, and/or if per said Agreement rights in and to such material
previously written and/or otherwise created by Producer are to be optioned,
transferred or otherwise conveyed, then with regard to such Material, that it is
Producer’s sole (except as otherwise set forth) creation or is in the public
domain, and that nothing contained therein violates the rights of any third
party.

(c)   Other than as provided by GSN, Producer owns and/or otherwise controls for
purposes herein all rights in and to the material, including non-Producer
originated (third party) material referred to herein and in said Agreement
except to the extent it is in the public domain or was provided by GSN;

(d)  Producer has the sole right and authority to enter into this Agreement and
to sell and assign all of the rights, titles, interests and benefits sold and
assigned hereunder;

(e)   Producer has not heretofore granted, assigned, mortgaged, pledged or
hypothecated any right, title or interest which either or both has in and to the
Material; Producer further warrants and represents that either or both will not
do so during the effective term of the Agreement;

(f)   There are no adverse claims nor is there pending any litigation or threat
of litigation in or against the Material which would interfere with the rights
granted hereunder, by or through Producer, by any person, firm or corporation. 
Notwithstanding the foregoing the parties acknowledge the existence of
anti-trust litigation brought by seven players against WPT, Inc..;

6


--------------------------------------------------------------------------------


(g)  Producer has not heretofore produced or authorized the production of any
motion picture based in whole or in part on the Material, except as follows, one
Feature film:  The Deal (with Burt Reynolds) about to be released;

(h)  There is no other contract or assignment affecting Producer’s rights in and
to the Material which would interfere with the Rights granted hereunder.

6.         USE OF NAME AND LIKENESS:  GSN shall have the irrevocable right,
during the Term, to use Producer’s approved name, in connection with the
production, advertising and exploitation of the Program; provided that, in no
event, shall GSN authorize any such use as an endorsement of any product or
service (other than the Program) without Producer’s written consent.

7.         INDEMNITY:  Producer agrees to indemnify and otherwise hold GSN free
and harmless from and against any and all claims, demands and expenses
(including reasonable outside attorney’s fees) arising out of or resulting from
any material breach by Producer  or any claim that Producer breached any of the
terms, covenants and conditions contained in this Agreement and GSN similarly
indemnifies Producer for any breach of this Agreement by GSN or for any claim
related to distribution or exploitation of the Series for which Producer does
not indemnify GSN.

8.         COMPUTATION OF TIME PERIOD; MANNER OF DELIVERY; APPLICABLE LAW:  The
time in which any act provided by this Agreement is to be done shall be computed
by excluding the first day and including the last, unless the last day is a
Saturday, Sunday or legal holiday, and then it is also excluded.  All payments
and notices shall be deemed delivered upon the earlier of (a) posting as
first-class mail in the United States mail, postage prepaid, and addressed to
the respective party upon whom it is to be delivered, or (b) actual receipt,
whether hand-delivered or received by fax, by the party to whom it is to be
delivered.  This Agreement shall be construed and enforced in accordance with
the internal law of the State of California, applicable to contracts negotiated,
executed and fully performed within said State.

9.         AGREEMENT TO EXECUTE AND DELIVER ALL DOCUMENTS REQUIRED:  Producer
agrees to execute and deliver to GSN any and all documents consistent herewith
which GSN shall deem desirable or necessary to effectuate the purposes of this
Agreement.  In case of the applicable party’s refusal or failure after an
opportunity for good faith negotiation to so execute or deliver, or cause to be
so executed and delivered, any assignment or other instrument herein provided
for, then in such event, such party hereby nominates, constitutes and appoints
GSN and GSN shall therefore be deemed to be said party’s true and lawful
attorney-in-fact, irrevocably, to execute and deliver all of such documents,
instruments and assignments in such party’s name and on their behalf.

10.       NO OBLIGATION TO PRODUCE:  It is understood and agreed that GSN shall
have no obligation to produce, complete, release, distribute, advertise or
exploit the Program produced hereunder except as specifically set forth herein,
and Producer releases GSN from any liability for any loss or damage either or
both may suffer by reason of GSN’s failure to produce, complete, release,
distribute, advertise or exploit (except the exploitation specifically required
herein) the Program produced hereunder.  Nothing contained in this Agreement
shall constitute

7


--------------------------------------------------------------------------------


a partnership or joint venture by the parties hereto or constitute either party
an agent of the other.

11.       INTENTIONALLY DELETED.

12.       INTENTIONALLY DELETED.

13.       DEFAULT/DISABILITY:  In the event Producer materially defaults under
the Agreement, GSN shall have the right to suspend and/or terminate the
Agreement and shall have the right, but not the obligation, to extend the
Agreement by the length of any such suspension.  GSN shall afford Producer
written notice in the event of a material default.  GSN shall afford Producer
written notice in the event of a material default and opportunity, within thirty
(30) days, to cure the first material default.

14.       FORCE MAJEURE:  In the event of the occurrence of an event of force
majeure (as that term is understood in the television industry), GSN shall have
the right to suspend the Agreement and shall have the right, but not the
obligation, to extend the Agreement by the length of any such suspension.  If an
event of force majeure continues for eight (8) consecutive weeks, GSN and
Producer shall each have the right to terminate the Agreement.  If suspended,
GSN shall pay Producer all compensation accrued/saved prior to suspension. 
Producer may only be suspended/extended to the extent similarly situated
programming on GSN is suspended/extended.  Following a force majeure suspension,
Producer shall be reinstated if any other similarly situated programming is
reinstated.

15.       INTENTIONALLY DELETED.

16.       FCC:  Producer hereby agrees that Producer has not and will not accept
or agree to accept, or pay or agree to pay, any money, service or other valuable
consideration, other than the compensation payable hereunder, for the inclusion
of any matter, including but not by way of limitation the name of any person,
product, service, trademark or brand name as a part of any Series in connection
with which Producer’ services are rendered hereunder, except as pre-approved in
writing by GSN.  GSN understands that WPT, Inc. has membership agreements with
the casinos that hold WPT events.

17.       INTENTIONALLY OMITTED

18.  CONFIDENTIALITY:  Except as required in connection with the performances
of  Producer’s services to GSN, Producer shall not, during or after the term of
this Agreement, use or disclose to any party any confidential business
information or trade secrets of GSN’s which are or should reasonably be known to
Producer to be confidential and were obtained or learned by Producer during the
term of this Agreement, except as is necessary to provide to Producer’s lawyers,
accountants or bankers for them to provide representation to Producer or as
required by law.  This paragraph shall not cover Producer’s compensation to the
extent disclosed for purposes of giving “quotes” to prospective employers of
Producer or material terms of this Agreement or as reasonably required for
public filings or investor inquiries.

19.       RESOLUTION OF CLAIMS:  Any controversy or claim arising out of or
relating to this Agreement, its enforcement, arbitrability or interpretation
shall be submitted to final and

8


--------------------------------------------------------------------------------


binding arbitration, to be held in Los Angeles County, California, before a
single arbitrator, in accordance with California Code of Civil Procedure §§ 1280
et seq.  The arbitrator shall be selected by mutual agreement of the parties or,
if the parties cannot agree, then by striking from a list of arbitrators
supplied by the American Arbitration Association or JAMS/Endispute.  The
arbitration shall be a confidential proceeding, closed to the general public. 
The arbitrator shall issue a written opinion stating the essential findings and
conclusions upon which the arbitrator’s award is based.  The parties will share
equally in payment of the arbitrator’s fees and arbitration expenses and any
other costs unique to the arbitration hearing (recognizing that each side bears
its own deposition, witness, expert and attorneys’ fees and other expenses to
the same extent as if the matter were being heard in court).  Nothing in this
paragraph shall affect either party’s ability to seek from a court injunctive or
equitable relief at any time to the extent same is not precluded by another
provision of this Agreement.

20.       FORMAL CONTRACT:  The above terms and such other incidental and
ancillary provisions as are customary in more formal agreements of this type
with GSN (e.g., equitable relief, FCC Section 508, no right to rescission or
injunction by Producer, severability, etc.) which are incorporated herein by
reference, and shall be subject to good faith negotiation, will constitute a
binding agreement between the parties.  In due course a more formal agreement
may be prepared but the failure of the parties to prepare and/or execute such
formal agreement shall not affect their rights as set forth in this Agreement,
which shall in any event be binding upon them.

21.      INTENTIONALLY DELETED

9


--------------------------------------------------------------------------------